 Case 5:17-cv-00179-JPB Document 55 Filed 10/26/18 Page 1 of 5 PageID #: 491



                     IN THE UNITED STATES DISTRICT COURT FOR
                     THE NORTHERN DISTRICT OF WEST VIRGINIA

DIANA MEY,
individually and on behalf of a class of all
persons and entities similarly situated,

                    Plaintiffs,

vs.                                                         Civil Action No.: 5:17-cv-179

DIRECTV, LLC;
ADAM COX;
AC1 COMMUNICATIONS;
IQ MARKETING 2, CORP., d/b/a PACIFICOM;
and MICHAEL ASGHARI,

                Defendants


      Plaintiff’s Unopposed Motion for Leave to File Amended Class Action Complaint

        Under Rule 15(b) of the Federal Rules of Civil Procedure, Plaintiff respectfully moves

for leave to file the attached proposed Amended Class Action Complaint. In support thereof,

Plaintiff states:

        1.      Plaintiff filed her original Class Action Complaint on December 11, 2017. [ECF

No 1]

        2.      DirecTV, LLC filed a Motion to Compel Arbitration and to Stay Litigation. [ECF

No. 15]

        3.      The Court denied DirecTV’s Motion [ECF No. 28], which is now currently being

appealed to the Fourth Circuit.

        4.      A Scheduling Order has not been entered in this matter.




                                                1
 Case 5:17-cv-00179-JPB Document 55 Filed 10/26/18 Page 2 of 5 PageID #: 492



       5.      Rule 15(b) permits a party to amend its pleading with the opposing party’s

consent or the court’s leave, and further provides that “[t]he court should freely give leave when

justice so requires.”

       6.      Plaintiff seeks the amendment for two reasons:

               a.       To supplement the original Complaint with factual allegations. Plaintiff

has received numerous additional and unlawful telemarketing calls from or on behalf of

Defendant DirecTV since the filing of the Complaint;

               b.       To join Craig Cunningham, Stewart Abramson and James Shelton as

Plaintiffs in this action. Their joinder is proper under Federal Rule of Civil Procedure 20; they

assert rights to relief with respect to and arising out of the same series of transactions and

occurrences as the original Plaintiff, and the questions of law and fact that will arise in the action

are common to all Plaintiffs.

       7.      Counsel for Plaintiff has consulted with counsel for DirecTV, LLC regarding the

proposed Amended Complaint. Counsel for DirecTV does not oppose filing of the Amended

Complaint as long as the case against DirecTV remains stayed pending the appeal.

       8.      Counsel for Plaintiff has consulted with counsel for AC1 Communications and

Adam Cox and they do not oppose filing of the Amended Complaint.

       9.      Defendants IQ Marketing 2 Corp., d/b/a PACIFICOM and Michael Asghari have

not answered the Complaint and as such have neither consented nor objected to the proposed

amendment.

       Plaintiff respectfully submits leave to file the attached Amended Class Action Complaint

is appropriate under the liberal Rule 15(a) standard, and requests that her motion be granted.




                                                  2
 Case 5:17-cv-00179-JPB Document 55 Filed 10/26/18 Page 3 of 5 PageID #: 493



Dated: October 26, 2018                       Respectfully submitted by,

 /s/ John W. Barrett_____________
John W. Barrett (WV Bar No. 7289)
Jonathan R. Marshall (WV Bar No. 10580)
Sharon F. Iskra (WV Bar No. 6582)
BAILEY & GLASSER LLP
209 Capitol Street
Charleston, WV 25301
Telephone: (304) 345-6555
jbarrett@baileyglasser.com
jmarshall@baileyglasser.com
siskra@baileyglasser.com

Edward A. Broderick
Anthony Paronich
BRODERICK & PARONICH, P.C.
99 High St., Suite 304
Boston, MA 02110
Telephone: (617) 738-7080
ted@broderick-law.com
anthony@broderick-law.com

Matthew P. McCue
THE LAW OFFICE OF MATTHEW P. MCCUE
1 South Avenue, Suite 3
Natick, MA 01760
Telephone: (508) 655-1415
mmccue@massattorneys.net

Counsel for Plaintiff




                                          3
 Case 5:17-cv-00179-JPB Document 55 Filed 10/26/18 Page 4 of 5 PageID #: 494



                   IN THE UNITED STATES DISTRICT COURT FOR
                   THE NORTHERN DISTRICT OF WEST VIRGINIA

DIANA MEY,
individually and on behalf of a class of all
persons and entities similarly situated,

                 Plaintiff,

vs.                                                        Civil Action No.: 5:17-cv-179

DIRECTV, LLC;
ADAM COX;
AC1 COMMUNICATIONS;
IQ MARKETING 2, CORP., d/b/a PACIFICOM;
and MICHAEL ASGHARI,

              Defendants.

                                   CERTIFICATE OF SERVICE

        I, John W. Barrett, hereby certify that on October 26, 2018, I served a true and correct
copy of “Plaintiff’s Unopposed Motion for Leave to File Amended Class Action Complaint” was
filed with the Clerk of Court using the CM/ECF System, which caused a true and accurate copy
of such filing to be served upon the following counsel of record:

                                 Danielle M. Waltz
                                 Sarah A. Phipps
                                 Jackson Kelly PLLC
                                 500 Lee Street East, Suite 1600
                                 Charleston, WV 25301
                                 dwaltz@jacksonkelly.com
                                 sphipps@jacksonkelly.com

                                 Archis A. Parasharmi
                                 Daniel E. Jones
                                 Mayer Brown LLP
                                 1999 K Street NW
                                 Washington, DC 20006
                                 aparasharami@mayerbrown.com
                                 djones@mayerbrown.com




                                               4
Case 5:17-cv-00179-JPB Document 55 Filed 10/26/18 Page 5 of 5 PageID #: 495




                         Jeffrey M. Wakefield
                         Bryan N. Price
                         Raymond L. Harrell, Jr.
                         Flaherty Sensabaugh Bonasso PLLC
                         200 Capitol Street
                         P. O. Box 3843
                         Charleston, WV 25338-3843
                         jwakefield@flahertylegal.com
                         bprice@flahertylegal.com
                         rharrell@flahertylegal.com




                                          /s/ John W. Barrett_____________
                                         John W. Barrett (WV Bar No. 7289)




                                     5
